

Exhibit 10.2
COMCAST CORPORATION
2005 DEFERRED COMPENSATION PLAN
ARTICLE 1 – BACKGROUND AND COVERAGE OF PLAN
1.1.     Background and Adoption of Plan.
1.1.1.    Amendment and Restatement of the Plan. In recognition of the services
provided by certain key employees and in order to make additional retirement
benefits and increased financial security available on a tax‑favored basis to
those individuals, the Board of Directors of Comcast Corporation, a Pennsylvania
corporation (the “Board”), hereby amends and restates the Comcast Corporation
2005 Deferred Compensation Plan (the “Plan”), effective February 19, 2020. The
Plan has previously been amended and restated from time to time, in light of the
enactment of section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”) as part of the American Jobs Creation Act of 2004, and the issuance of
various Notices, Announcements, Proposed Regulations and Final Regulations
thereunder (collectively, “Section 409A”), and to make desirable changes to the
rules of the Plan.
1.1.2.    Prior Plan. Prior to January 1, 2005, the Comcast Corporation 2002
Deferred Compensation Plan (the “Prior Plan”) was in effect. In order to
preserve the favorable tax treatment available to deferrals under the Prior Plan
in light of the enactment of Section 409A, the Board has prohibited future
deferrals under the Prior Plan of amounts earned and vested on and after January
1, 2005. Amounts earned and vested prior to January 1, 2005 are and will remain
subject to the terms of the Prior Plan. Amounts earned and vested on and after
January 1, 2005 will be available to be deferred pursuant to the Plan, subject
to its terms and conditions.
1.2.         Reservation of Right to Amend to Comply with Section 409A. In
addition to the powers reserved to the Board and the Committee under Article 10
of the Plan, the Board and the Committee reserve the right to amend the Plan,
either retroactively or prospectively, in whatever respect is required to
achieve and maintain compliance with the requirements of Section 409A.
1.3.     Plan Unfunded and Limited to Outside Directors, Directors Emeriti and
Select Group of Management or Highly Compensated Employees. The Plan is unfunded
and is maintained primarily for the purpose of providing Outside Directors,
Directors Emeriti and a select group of management or highly compensated
employees the opportunity to defer the receipt of compensation otherwise payable
to such Outside Directors, Directors Emeriti and eligible employees in
accordance with the terms of the Plan.
1.4.     References to Written Forms, Elections and Notices. Any action under
the Plan that requires a written form, election, notice or other action shall be
treated as completed if taken via electronic or other means, to the extent
authorized by the Administrator.




--------------------------------------------------------------------------------




ARTICLE 2 – DEFINITIONS
2.1.     “Account” means the bookkeeping accounts established pursuant to
Section 5.1 and maintained by the Administrator in the names of the respective
Participants, to which all amounts deferred, and earnings allocated under the
Plan shall be credited, and from which all amounts distributed pursuant to the
Plan shall be debited.
2.2.     “Active Participant” means:
(a)    Each Participant who is in active service as an Outside Director or a
Director Emeritus; and
(b)    Each Participant who is actively employed by a Participating Company as
an Eligible Employee.
2.3.     “Administrator” means the Committee or its delegate.
2.4.     “Affiliate” means, with respect to any Person, any other Person that,
directly or indirectly, is in control of, is controlled by, or is under common
control with, such Person. For purposes of this definition, the term “control,”
including its correlative terms “controlled by” and “under common control with,”
mean, with respect to any Person, the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of such
Person, whether through the ownership of voting securities, by contract or
otherwise.
2.5.     “Annual Rate of Pay” means, as of any date, an employee’s annualized
base pay rate. An employee’s Annual Rate of Pay shall not include sales
commissions or other similar payments or awards, including payments earned under
any sales incentive arrangement for employees of NBCUniversal.
2.6.      “Applicable Interest Rate.”
(a)    Active Participants.
(i)    Protected Account Balances. Except as otherwise provided in Section
2.6(b), with respect to Protected Account Balances, the term “Applicable
Interest Rate,” means the interest rate that, when compounded daily pursuant to
rules established by the Administrator from time to time, is mathematically
equivalent to 12% (0.12) per annum, compounded annually.
(ii)    Contributions Credited on and after January 1, 2014 (on and after
January 1, 2013 for Eligible NBCUniversal Employees). Except as otherwise
provided in Section 2.6(b):
(A)    For amounts (other than Protected Account Balances) credited to Accounts
of Eligible Comcast Employees, Outside Directors and Directors Emeriti with
respect to Compensation earned on and after January 1, 2014 or pursuant to
Section




--------------------------------------------------------------------------------




3.8, and for amounts credited pursuant to Subsequent Elections filed on and
after January 1, 2014 that are attributable to such amounts, the term
“Applicable Interest Rate,” means the interest rate that, when compounded daily
pursuant to rules established by the Administrator from time to time, is
mathematically equivalent to 9% (0.09) per annum, compounded annually.
(B)    For amounts credited to Accounts of Eligible NBCUniversal Employees on
and after January 1, 2013 and for amounts credited pursuant to Subsequent
Elections filed after December 31, 2012 that are attributable to amounts
credited to Accounts pursuant to Initial Elections filed with respect to
Compensation earned after December 31, 2012, the term “Applicable Interest
Rate,” means the interest rate that, when compounded daily pursuant to rules
established by the Administrator from time to time, is mathematically equivalent
to 9% (0.09) per annum, compounded annually.
(b)    Termination or Transition of Service. Effective for the period beginning
as soon as administratively practicable following (i) a significant reduction in
a Participant’s compensation and services to the Company, as determined by the
Administrator in its sole discretion, and (ii) a Participant’s employment
termination date, in each case, to the date the Participant’s Account is
distributed in full, the Administrator, in its sole discretion, may designate
the term “Applicable Interest Rate” for such Participant’s Account to mean the
lesser of (x) the rate in effect under Section 2.6(a) or (y) the Prime Rate plus
one percent. A Participant’s re-employment by a Participating Company following
an employment termination date shall not affect the Applicable Interest Rate
that applies to the part of the Participant’s Account (including interest
credited with respect to such part of the Participant’s Account) that was
credited before such employment termination date. Notwithstanding the foregoing,
the Administrator may delegate its authority to determine the Applicable
Interest Rate under this Section 2.6(b) to an officer of the Company or
committee of two or more officers of the Company.
2.7.      “Beneficiary” means such person or persons or legal entity or
entities, including, but not limited to, an organization exempt from federal
income tax under section 501(c)(3) of the Code, designated by a Participant or
Beneficiary to receive benefits pursuant to the terms of the Plan after such
Participant’s or Beneficiary’s death. If no Beneficiary is designated by the
Participant or Beneficiary, or if no Beneficiary survives the Participant or
Beneficiary (as the case may be), the Participant’s Beneficiary shall be the
Participant’s Surviving Spouse if the Participant has a Surviving Spouse and
otherwise the Participant’s estate, and the Beneficiary of a Beneficiary shall
be the Beneficiary’s Surviving Spouse if the Beneficiary has a Surviving Spouse
and otherwise the Beneficiary’s estate.
2.8.     “Board” means the Board of Directors of the Company.
2.9.     “Change of Control” means any transaction or series of transactions
that constitutes a change in the ownership or effective control or a change in
the ownership of a substantial portion of the assets of the Company, within the
meaning of Section 409A.
2.10.     “Code” means the Internal Revenue Code of 1986, as amended.




--------------------------------------------------------------------------------




2.11.     “Comcast Spectacor” means Comcast Spectacor, L.P.
2.12.     “Committee” means the Compensation Committee of the Board of Directors
of the Company.
2.13.     “Company” means Comcast Corporation, a Pennsylvania corporation,
including any successor thereto by merger, consolidation, acquisition of all or
substantially all the assets thereof, or otherwise.
2.14.     “Company Stock” means with respect to amounts credited to the Company
Stock Fund pursuant to (i) deferral elections by Outside Directors or Directors
Emeriti made pursuant to Section 3.1(a), or (ii) deemed transfers pursuant to
Article 5, Comcast Corporation Class A Common Stock, par value $0.01, and such
other securities issued by the Company as may be subject to adjustment in the
event that shares of Company Stock are changed into, or exchanged for, a
different number or kind of shares of stock or other securities of the Company,
whether through merger, consolidation, reorganization, recapitalization, stock
dividend, stock split-up or other substitution of securities of the Company. In
such event, the Committee shall make appropriate equitable anti-dilution
adjustments to the number and class of hypothetical shares of Company Stock
credited to Participants’ Accounts under the Company Stock Fund. The number of
hypothetical shares of Company Stock credited to a Participant’s Account shall
be rounded down to the next lower share, and the value of fractional shares that
otherwise have been credited to the Company Stock Fund shall be credited to the
Income Fund. Any reference to the term “Company Stock” in the Plan shall be a
reference to the appropriate number and class of shares of stock as adjusted
pursuant to this Section 2.14. The Committee’s adjustment shall be effective and
binding for all purposes of the Plan.
2.15.     “Company Stock Fund” means a hypothetical investment fund pursuant to
which income, gains and losses are credited to a Participant’s Account as if the
Account, to the extent deemed invested in the Company Stock Fund, were invested
in hypothetical shares of Company Stock, and, except as otherwise provided in
Section 2.14 with respect to fractional shares, all dividends and other
distributions paid with respect to Company Stock shall be credited to an Other
Investment Fund, provided that dividends and other distribution paid with
respect to Company Stock credited to the Accounts of Outside Directors shall be
credited to the Income Fund. Except to the extent provided by Section
5.2(b)(i)(C) with respect to Section 16 Officers or by the Administrator with
respect to Participants who are not Section 16 Officers, amounts credited to the
Company Stock Fund may not thereafter be transferred to the Income Fund or
another Other Investment Fund.
2.16.     “Compensation” means:
(a)    In the case of an Outside Director, the total remuneration payable in
cash or payable in Company Stock (as elected by an Outside Director pursuant to
the Comcast Corporation 2002 Non-Employee Director Compensation Plan) for
services as a member of the Board and as a member of any Committee of the Board
and in the case of a Director Emeritus, the total remuneration payable in cash
for services to the Board.




--------------------------------------------------------------------------------




(b)    In the case of an Eligible Employee, the total cash remuneration for
services payable by a Participating Company, excluding (i) Severance Pay, (ii)
sales commissions or other similar payments or awards other than cash bonus
arrangements described in Section 2.16(c), (iii) bonuses earned under any
program designated by the Company’s Programming Division as a “long-term
incentive plan” and (iv) cash bonuses earned under any long-term incentive plan
for employees of NBCUniversal.
(c)         Except as otherwise provided by the Administrator, with respect to
any Eligible Employee who is employed by NBCUniversal or any cash bonus
arrangement maintained for the benefit of employees of NBCUniversal under which
there is a defined sales incentive target goal and target payout that provides
for payment on a quarterly, semi-annual or annual basis, the term “Compensation”
shall include cash bonuses earned under any such sales incentive arrangement for
employees of NBCUniversal, provided that such cash bonus arrangement is the
exclusive cash bonus arrangement in which such Eligible Employee is eligible to
participate.
2.17.     “Contribution Limit” means the product of (a) seven (7) times (b)
Total Compensation.
2.18.     “Death Tax Clearance Date” means the date upon which a Deceased
Participant’s or a deceased Beneficiary’s Personal Representative certifies to
the Administrator that (i) such Deceased Participant’s or deceased Beneficiary’s
Death Taxes have been finally determined, (ii) all of such Deceased
Participant’s or deceased Beneficiary’s Death Taxes apportioned against the
Deceased Participant’s or deceased Beneficiary’s Account have been paid in full
and (iii) all potential liability for Death Taxes with respect to the Deceased
Participant’s or deceased Beneficiary’s Account has been satisfied.
2.19.     “Death Taxes” means any and all estate, inheritance,
generation-skipping transfer, and other death taxes as well as any interest and
penalties thereon imposed by any governmental entity (a “taxing authority”) as a
result of the death of the Participant or the Participant’s Beneficiary.
2.20.     “Deceased Participant” means a Participant whose employment, or, in
the case of a Participant who was an Outside Director or Director Emeritus, a
Participant whose service as an Outside Director or Director Emeritus, is
terminated by death.
2.21.     “Director Emeritus” means an individual designated by the Board, in
its sole discretion, as Director Emeritus, pursuant to the Board’s Director
Emeritus Policy.
2.22.     “Disability” means:
(a)    an individual’s inability to engage in any substantial gainful activity
by reason of any medically determinable physical or mental impairment which can
be expected to result in death or can be expected to last for a continuous
period of not less than 12 months; or




--------------------------------------------------------------------------------




(b)    circumstances under which, by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, an
individual is receiving income replacement benefits for a period of not less
than three months under an accident or health plan covering employees of the
individual’s employer.
2.23.     “Disabled Participant” means:
(a)    A Participant whose employment or, in the case of a Participant who is an
Outside Director or Director Emeritus, a Participant whose service as an Outside
Director or Director Emeritus, is terminated by reason of Disability;
(b)    The duly-appointed legal guardian of an individual described in Section
2.23(a) acting on behalf of such individual.
2.24.     “Domestic Relations Order” means any judgment, decree or order
(including approval of a property settlement agreement) which:
(a)         Relates to the provision of child support, alimony payments or
marital property rights to a spouse or former spouse of a Participant; and
(b)         Is made pursuant to a State domestic relations law (including a
community property law).
2.25.     “Eligible Comcast Employee” means an employee of a Participating
Company described in Section 2.25(a) through 2.25(e) below, provided that except
as otherwise designated by the Administrator, in the case of an employee of the
Company or a subsidiary of the Company (other than NBCUniversal), such
individual’s Compensation is administered under the Company’s common payroll
system, and in the case of an employee of NBCUniversal, such individual’s
Compensation is administered under NBCUniversal’s common payroll system:
(a)         For the 2012 Plan Year, each employee of a Participating Company who
was an Eligible Employee under the rules of the Plan as in effect on December
31, 2011, including employees who are Comcast-legacy employees of NBCUniversal.
(b)         For the 2013 Plan Year, (i) each employee of a Participating Company
other than NBCUniversal and (ii) each employee of NBCUniversal described in
Section 2.25(a), provided that in each case, such employee has an Annual Rate of
Pay of $200,000 or more as of both (iii) the date on which an Initial Election
is filed with the Administrator for the 2013 Plan Year and (iv) January 1, 2013.
(c)         For the period extending from January 1, 2014 through December 31,
2018, (i) each employee of a Participating Company other than NBCUniversal and
(ii) each employee of NBCUniversal described in Section 2.25(a) whose
Compensation was administered under NBCUniversal’s common payroll system as of
December 31, 2013, provided that in each case, such employee has an Annual Rate
of Pay of $250,000 or more as of both the date on




--------------------------------------------------------------------------------




which an Initial Election is filed with the Administrator and the first day of
the calendar year in which such Initial Election is filed.
(d)         Effective on and after January 1, 2019, each employee of a
Participating Company other than NBCUniversal, provided that such employee has
an Annual Rate of Pay of $350,000 or more as of the date on which an Initial
Election is filed with the Administrator.
(e)         Each Grandfathered Employee who is an employee of a Participating
Company other than NBCUniversal.
(f)         Each New Key Employee who is an employee of a Participating Company
other than NBCUniversal.
(g)         Each Eligible Comcast Spectacor Employee.
2.26.     “Eligible Comcast Spectacor Employee” means:
(a)         Each Eligible Comcast Employee who is providing services to Comcast
Spectacor under a secondment arrangement between the Company and Comcast
Spectacor.
(b)         Each employee of Comcast Spectacor, provided that such employee (i)
has been designated as an Eligible Comcast Spectacor Employee by the
Administrator or its delegate and (ii) has an Annual Rate of Pay of $350,000 or
more as of both (x) the date on which an Initial Election is filed with the
Administrator and (y) the first day of the calendar year in which such Initial
Election is filed.
2.27.     “Eligible Employee” means:
(a)         Each Eligible Comcast Employee;
(b)         Each Eligible NBCU Employee; and
(c)         Each other employee of a Participating Company who is designated by
the Administrator, in its discretion, as an Eligible Employee.
2.28.     “Eligible NBCU Employee” means:
(a)         Effective for the period extending from January 1, 2013 through
December 31, 2018, an employee of NBCUniversal described in Section 2.28(a)(i)
through 2.28(a)(v) below, provided that, in each case, except as otherwise
designated by the Administrator, such individual’s Compensation is administered
under NBCUniversal’s common payroll system.
(i)    Each employee of NBCUniversal who has been designated as a member of
NBCUniversal’s Executive Committee, Management Committee or Operating




--------------------------------------------------------------------------------




Committee by the Chief Executive Officer of NBCUniversal and approved by the
Administrator, other than an employee who is described in Section 2.25.
(ii)    Each employee of NBCUniversal, other than an employee who is described
in Section 2.25, who, for the 2013 Plan Year:
(A)    Is not a member of NBCUniversal’s Executive Committee, Management
Committee or Operating Committee;
(B)    Transferred employment directly from the Company to NBCUniversal in 2011
or 2012;
(C)    Was an Eligible Employee under the rules of the Plan as in effect
immediately before transferring employment from the Company to NBCUniversal;
(D)    Elected to waive the opportunity to continue to be an Eligible Employee
following the transfer of employment directly from the Company to NBCUniversal;
(E)    Has an Annual Rate of Pay of $200,000 or more as of both (iii) the date
on which an Initial Election is filed with the Administrator for the 2013 Plan
Year and (iv) January 1, 2013; and
(F)    Files an Initial Election with the Administrator for the 2013 Plan Year.
(iii)    Each employee of NBCUniversal, other than an employee who is described
in Section 2.25, who, for the 2013 Plan Year:
(A)    Is not a member of NBCUniversal’s Executive Committee, Management
Committee or Operating Committee;
(B)    Has been a participant in the NBCUniversal Supplementary Pension Plan for
the period extending from January 29, 2011 through December 31, 2012;
(C)    Has an Annual Rate of Pay is $200,000 or more as of both (iii) the date
on which an Initial Election is filed with the Administrator for the 2013 Plan
Year and (iv) January 1, 2013; and
(D)    Files an Initial Election with the Administrator for the 2013 Plan Year.
(iv)    Each Grandfathered Employee who is an employee of NBCUniversal.




--------------------------------------------------------------------------------




(v)    Each New Key Employee who is an employee of NBCUniversal.
(b)         Effective on and after January 1, 2019, an employee of NBCUniversal
described in Section 2.28(b)(i) through 2.28(b)(iii) below, provided that, in
each case, except as otherwise designated by the Administrator, such
individual’s Compensation is administered under NBCUniversal’s common payroll
system.
(i)    Each employee of NBCUniversal who has been designated as a member of
NBCUniversal’s Executive Committee or Management Committee by the Chief
Executive Officer of NBCUniversal and approved by the Administrator, other than
an employee who is described in Section 2.25.
(ii)    Each Grandfathered Employee who is an employee of NBCUniversal.
(iii)    Each New Key Employee who is an employee of NBCUniversal.
2.29.     “Fair Market Value”
(a)    If shares of any Other Investment Fund are listed on a stock exchange,
Fair Market Value shall be determined based on the last reported sale price of a
share on the principal exchange on which shares are listed on the date of
determination, or if such date is not a trading day, the next trading date.
(b)    If shares of any Other Investment Fund are not so listed, but trades of
shares are reported on a quotation system, Fair Market Value shall be determined
based on the last quoted sale price of a share on the quotation system on the
date of determination, or if such date is not a trading day, the next trading
date.
(c)    If shares of any Other Investment Fund are not so listed nor trades of
shares so reported, Fair Market Value shall be determined by the Committee in
good faith.
2.30.     “Grandfathered Employee” means:
(a)    Effective before January 1, 2014:
(i)    Each employee of a Participating Company other than NBCUniversal who, as
of December 31, 1989, was eligible to participate in the Prior Plan and who has
been in continuous service to the Company or an Affiliate since December 31,
1989.
(ii)    Each employee of a Participating Company other than NBCUniversal who
was, at any time before January 1, 1995, eligible to participate in the Prior
Plan and whose Annual Rate of Pay was $90,000 or more as of both (A) the date on
which an Initial Election is filed with the Administrator and (B) the first day
of each calendar year beginning after December 31, 1994.




--------------------------------------------------------------------------------




(iii)    Each employee of a Participating Company other than NBCUniversal who
was an employee of an entity that was a Participating Company in the Prior Plan
as of June 30, 2002 and who had an Annual Rate of Pay of $125,000 as of each of
(i) June 30, 2002; (ii) the date on which an Initial Election was filed with the
Administrator and (iii) the first day of each calendar year beginning after
December 31, 2002.
(iv)    Each employee of a Participating Company other than NBCUniversal who
(i) as of December 31, 2002, was an “Eligible Employee” within the meaning of
Section 2.34 of the AT&T Broadband Deferred Compensation Plan (as amended and
restated, effective November 18, 2002) with respect to whom an account was
maintained, and (ii) for the period beginning on December 31, 2002 and extending
through any date of determination, has been actively and continuously in service
to the Company or an Affiliate.
(b)         Effective for the period extending from January 1, 2014 through
December 31, 2018:
(i)    Each employee of a Participating Company other than NBCUniversal who is
described in Section 2.30(a)(i)-(iv).
(ii)     Each employee of a Participating Company other than NBCUniversal who is
a Participant and who has an Annual Rate of Pay of $200,000 or more as of each
of (A) December 31, 2013; (B) the date on which an Initial Election is filed
with the Administrator and (C) the first day of each calendar year beginning
after December 31, 2013.
(iii)    Each employee of NBCUniversal described in Section 2.28(a)(ii) or
2.28(a)(iii) who is a Participant and who has an Annual Rate of Pay of $200,000
or more as of each of (A) December 31, 2013; (B) the date on which an Initial
Election is filed with the Administrator and (C) the first day of each calendar
year beginning after December 31, 2013.
(c)         Effective for the period extending from January 1, 2019 through
December 31, 2020, each employee of a Participating Company who either has a
balance credited to his Account as of December 31, 2018, or has filed an Initial
Election to defer bonus earned for the 2018 Plan Year and who:
(i)    is an employee of NBCUniversal described in Section 2.25(a) whose
Compensation was administered under NBCUniversal’s common payroll system as of
December 31, 2013, has an Annual Rate of Pay of $250,000 or more as of both the
date on which an Initial Election is filed with the Administrator and the first
day of the calendar year in which such Initial Election is filed;
(ii)    is described in Section 2.28(a)(i), and who is a member of
NBCUniversal’s Operating Committee (but not NBCUniversal’s Executive Committee
or Management Committee); or
(iii)    is described in Section 2.30(b).




--------------------------------------------------------------------------------




2.31.     “Hardship” means an “unforeseeable emergency,” as defined in Section
409A. The Committee shall determine whether the circumstances of the Participant
constitute an unforeseeable emergency and thus a Hardship within the meaning of
this Section 2.31. Following a uniform procedure, the Committee’s determination
shall consider any facts or conditions deemed necessary or advisable by the
Committee, and the Participant shall be required to submit any evidence of the
Participant’s circumstances that the Committee requires. The determination as to
whether the Participant’s circumstances are a case of Hardship shall be based on
the facts of each case; provided however, that all determinations as to Hardship
shall be uniformly and consistently made according to the provisions of this
Section 2.31 for all Participants in similar circumstances.
2.32.     “High Balance Participant” means a Participant the value of whose
Account that is deemed invested in the Income Fund is greater than or equal to
the Income Fund Limit, as determined by the Administrator.
2.33.     “High-Water Mark” means:
(a)         With respect to amounts credited to the Income Fund pursuant to an
Eligible Comcast Employee’s Initial Elections on account of Compensation earned
in 2014, the highest of the sum of the amounts described in (i), (ii) and (iii)
below as of the last day of any calendar quarter beginning after December 31,
2008 and before October 1, 2013:
(i)    An Eligible Comcast Employee’s Account to the extent such Account is
credited to the Income Fund; plus
(ii)    Such Eligible Comcast Employee’s Account in the Prior Plan to the extent
such Account is credited to the Income Fund; plus
(iii)    Such Eligible Comcast Employee’s Account in the Restricted Stock Plan
to the extent such Account is credited to the “Income Fund.”
(b)         With respect to amounts credited to the Income Fund pursuant to an
Eligible Comcast Employee’s Initial Elections on account of Compensation earned
after 2014, the sum of (x) plus (y) where (x) equals the highest of the sum of
the amounts described in Section 2.33(a)(i), (ii) and (iii) as of the last day
of any calendar quarter beginning after December 31, 2008 and before January 1,
2014, and (y) equals the sum of:
(i)    The amount credited to the Income Fund with respect to an Eligible
Comcast Employee’s Account pursuant to Section 3.8 after December 31, 2013 and
on or before September 30, 2014 that is contractually committed pursuant to an
employment agreement entered into on or before December 31, 2013; plus
(ii)    The deferred portion of an Eligible Comcast Employee’s cash bonus award
earned for 2013 to the extent credited to the Income Fund and payable, but for
the Eligible Comcast Employee’s Initial Election, after December 31, 2013 and on
or before September 30, 2014; plus




--------------------------------------------------------------------------------




(iii)    The amount credited to the Eligible Comcast Employee’s “Income Fund”
under the Restricted Stock Plan pursuant to a “Diversification Election” made by
an Eligible Comcast Employee before January 1, 2014 with respect to restricted
stock units that vest under the Restricted Stock Plan after December 31, 2013
and on or before September 30, 2014.
2.34.     “Inactive Participant” means each Participant (other than an Outside
Director or Section 16 Officer described in Section 3.5(a), Retired Participant,
Deceased Participant or Disabled Participant) who is not in active service as an
Outside Director or Director Emeritus and is not actively employed by a
Participating Company.
2.35.     “Income Fund” means a hypothetical investment fund pursuant to which
income, gains and losses are credited to a Participant’s Account as if the
Account, to the extent deemed invested in the Income Fund, were credited with
interest at the Applicable Interest Rate. The “9% Fund” means that portion of
the Income Fund with respect to which the Applicable Interest Rate is 9%. The
“12% Fund” means that portion of the Income Fund with respect to which the
Applicable Interest Rate is 12%. The “Prime Plus One Fund” means that portion of
the Income Fund with respect to which the Applicable Interest Rate is described
in Section 2.6(b). For purposes of this Section 2.35, the Income Fund shall
include amounts credited to the Income Fund under the Prior Plan and the
Restricted Stock Plan.
2.36.     “Income Fund Limit” means $100 million, provided that if the amount
credited to a Participant’s Income Fund is greater than $100 million as of
December 31, 2019, the Income Fund Limit applicable to such Participant for any
applicable Plan Year shall be equal to the amount credited to a Participant’s
Income Fund as of the December 31 immediately preceding such applicable Plan
Year until such balance is equal to or less than $100 million. The Administrator
may waive or modify the Income Fund Limit applicable to one or more High Balance
Participants in its discretion. For purposes of this Section 2.36, the Income
Fund shall include amounts credited to the Income Fund under the Prior Plan and
the Restricted Stock Plan.
2.37.     “Initial Election.”
(a)         Outside Directors and Directors Emeriti. With respect to Outside
Directors and Directors Emeriti, the term “Initial Election” means one or more
written elections on a form provided by the Administrator and filed with the
Administrator in accordance with Article 3, pursuant to which an Outside
Director or Director Emeritus may:
(i)    Elect to defer any portion of the Compensation payable for the
performance of services as an Outside Director or a Director Emeritus, net of
required withholdings and deductions as determined by the Administrator in its
sole discretion; and
(ii)    Designate the time of payment of the amount of deferred Compensation to
which the Initial Election relates.




--------------------------------------------------------------------------------




(b)         Eligible Employees. The term “Initial Election” means one or more
written elections provided by the Administrator and filed with the Administrator
in accordance with Article 3 pursuant to which an Eligible Employee may:
(i)    Subject to the limitations described in Section 2.37(b)(iii), elect to
defer Compensation payable for the performance of services as an Eligible
Employee following the time that such election is filed; and
(ii)    Designate the time of payment of the amount of deferred Compensation to
which the Initial Election relates.
(iii)    The following rules shall apply to Initial Elections:
(A)    Subject to the limits on deferrals of Compensation described in Section
2.37(b)(iii)(B) and Section 2.37(b)(iii)(C):
(1)    the maximum amount of base salary available for deferral shall be
determined net of required withholdings and deductions as determined by the
Administrator in its sole discretion, but shall in no event be less than 85% of
the Participant’s base salary and
(2)    the maximum amount of a Signing Bonus available for deferral pursuant to
an Initial Election shall not exceed 50%.
(B)    The maximum amount subject to Initial Elections for any Plan Year shall
not exceed 35% of Total Compensation.
(C)    No Initial Election with respect to Compensation expected to be earned in
a Plan Year shall be effective if the sum of (x) the value of the Eligible
Employee’s Account in the Plan, plus (y) the value of the Eligible Employee’s
Account in the Prior Plan, plus (z) the value of the Eligible Employee’s Account
in the Restricted Stock Plan to the extent such Account is credited to the
“Income Fund” thereunder, exceeds the Contribution Limit with respect to such
Plan Year, determined as of September 30th immediately preceding such Plan Year.
2.38.     [RESERVED]
2.39.     “NBCUniversal” means NBCUniversal, LLC and its subsidiaries.
2.40.     “New Key Employee” means:
(a)         Employees of Comcast.
(i)    Effective for the period extending from January 1, 2014 through December
31, 2018, and except as provided in Section 2.37(d), each employee of a
Participating Company other than NBCUniversal and Comcast Spectacor:




--------------------------------------------------------------------------------




(A)    who (x) becomes an employee of a Participating Company and (y) has an
Annual Rate of Pay of $250,000 or more as of his employment commencement date,
or
(B)    who (x) has an Annual Rate of Pay that is increased to $250,000 or more
and (y) immediately preceding such increase, was not an Eligible Employee.
(ii)    Effective on and after January 1, 2019, and except as provided in
Section 2.40(d), each employee of a Participating Company other than
NBCUniversal and Comcast Spectacor:
(A)    who (x) becomes an employee of a Participating Company and (y) has an
Annual Rate of Pay of $350,000 or more as of his employment commencement date,
or
(B)    who (x) has an Annual Rate of Pay that is increased to $350,000 or more
and (y) immediately preceding such increase, was not an Eligible Employee.
(b)         Employees of NBCUniversal.
(i)    Effective for the period extending from January 1, 2013 through December
31, 2018, and except as provided in Section 2.39(d), each employee of
NBCUniversal who (x) first becomes a member of the NBCUniversal Executive
Committee, Management Committee or Operating Committee, and approved by the
Administrator during a Plan Year and (y) immediately preceding the effective
date of such membership, was not an Eligible Employee.
(ii)    Effective on and after January 1, 2019, and except as provided in
Section 2.39(d), each employee of NBCUniversal who (x) first becomes a member of
the NBCUniversal Executive Committee or the NBCUniversal Management Committee
and approved by the Administrator during a Plan Year and (y) immediately
preceding the effective date of such membership, was not an Eligible Employee.
(c)         Effective on and after May 20, 2014, and except as provided in
Section 2.40(d), each employee of Comcast Spectacor:
(i)    who (x) becomes an employee of Comcast Spectacor, (y) has an Annual Rate
of Pay of $350,000 or more as of his employment commencement date and (z) is
designated as an Eligible Comcast Spectacor Employee by the Administrator or its
delegate, or
(ii)    who (x) is designated as an Eligible Comcast Spectacor Employee by the
Administrator or its delegate, (y) has an Annual Rate of Pay that is increased
to $350,000 or more and (z) immediately preceding such increase, was not an
Eligible Employee.




--------------------------------------------------------------------------------




(d)         Notwithstanding Section 2.40(a), (b), or (c) to the contrary, no
employee shall be treated as a New Key Employee with respect to any Plan Year
under this Section 2.40 if:
(i)    Such employee was eligible to participate in another plan sponsored by
the Company or an Affiliate of the Company which is considered to be of a
similar type as defined in Treasury Regulation Section 1.409A-1(c)(2)(i)(A) or
(B) with respect to such Plan Year; or
(ii)    Such employee has been eligible to participate in the Plan or any other
plan referenced in Section 2.40(d)(i) (other than with respect to the accrual of
earnings) at any time during the 24-month period ending on the date such
employee would, but for this Section 2.40(d), otherwise become a New Key
Employee.
2.41.      “Normal Retirement” means:
(a)    For a Participant who is an employee of a Participating Company
immediately preceding his termination of employment, a termination of employment
that is treated by the Participating Company as a retirement under its
employment policies and practices as in effect from time to time; and
(b)    For a Participant who is an Outside Director or Director Emeritus
immediately preceding his termination of service, the Participant’s normal
retirement from the Board.
2.42.     “Other Investment Fund” means the Company Stock Fund and such other
hypothetical investment funds designated by the Administrator, pursuant to which
income, gains, and losses are credited to a Participant’s Account as if the
Account, to the extent deemed invested in such Other Investment Fund, were
credited with income, gains, and losses as if actually invested in such Other
Investment Fund. Unless otherwise specified by the Administrator, the
Participant shall designate the Other Investment Funds in which the
Participant’s Account shall be invested in accordance with rules established by
the Administrator.
2.43.     “Outside Director” means a member of the Board who is not an Eligible
Employee of a Participating Company.
2.44.     “Participant” means each individual who has made an Initial Election,
or for whom an Account is established pursuant to Section 5.1, and who has an
undistributed amount credited to an Account under the Plan, including an Active
Participant, a Deceased Participant, a Retired Participant, a Disabled
Participant, and an Inactive Participant.
2.45.     “Participating Company” means the Company and each Affiliate of the
Company in which the Company owns, directly or indirectly, 50 percent or more of
the voting interests or value, other than such an affiliate designated by the
Administrator as an excluded Affiliate. Notwithstanding the foregoing, the
Administrator may delegate its authority to




--------------------------------------------------------------------------------




designate an eligible Affiliate as an excluded Affiliate under this Section 2.45
to an officer of the Company or committee of two or more officers of the
Company.
2.46.     “Performance-Based Compensation” means “Performance-Based
Compensation” within the meaning of Section 409A.
2.47.     “Performance Period” means a period of at least 12 months during which
a Participant may earn Performance-Based Compensation. Effective for Comcast
Spectacor’s fiscal years beginning on and after July 1, 2014, the Performance
Period for annual incentive bonuses earned by Eligible Comcast Spectacor
Employees shall be Comcast Spectacor’s fiscal year ending June 30.
2.48.     “Person” means an individual, a corporation, a partnership, an
association, a trust or any other entity or organization.
2.49.     “Plan” means the Comcast Corporation 2005 Deferred Compensation Plan,
as set forth herein, and as amended from time to time.
2.50.     “Plan Year” means the calendar year.
2.51.     “Prime Rate” means, for any calendar year, the interest rate that,
when compounded daily pursuant to rules established by the Administrator from
time to time, is mathematically equivalent to the prime rate of interest
(compounded annually) as published in the Eastern Edition of The Wall Street
Journal on the last business day preceding the first day of such calendar year,
and as adjusted as of the last business day preceding the first day of each
calendar year beginning thereafter.
2.52.      “Prior Plan” means the Comcast Corporation 2002 Deferred Compensation
Plan.
2.53.          “Protected Account Balance” means:
(a)         The amount credited to the Account of an Eligible Comcast Employee,
an Outside Director or a Director Emeritus pursuant to Initial Elections and
Subsequent Elections with respect to Compensation earned before January 1, 2014
or pursuant to Company Credits described in Section 3.8 that are credited before
January 1, 2014, including interest credits attributable to such amount.
(b)         The portion of an Eligible Comcast Employee’s Account attributable
to Company Credits described in Section 3.8 that are made pursuant to an
employment agreement entered into on or before December 31, 2013, including
interest credits attributable to such amount.
(c)         The amount credited pursuant to Initial Elections with respect to
Compensation earned in 2014 or 2015, if, as of the September 30th immediately
preceding the Plan Year to which the Initial Election applies, the sum of:




--------------------------------------------------------------------------------




(i)    An Eligible Comcast Employee’s Account; plus
(ii)    Such Eligible Comcast Employee’s Account in the Prior Plan; plus
(iii)    Such Eligible Comcast Employee’s Account in the Restricted Stock Plan
to the extent such Account is credited to the “Income Fund;”
is less than the High-Water Mark.
(d)         The amount credited pursuant to Initial Elections with respect to
Compensation earned on and after January 1, 2016 and the amount credited to an
Eligible Comcast Employee’s Account attributable to Company Credits described in
Section 3.8 after May 20, 2015 (other than Company Credits described in Section
2.53(b)), if, as of the September 30th immediately preceding the Plan Year in
which such amounts are creditable, the sum of:
(i)    An Eligible Comcast Employee’s Account; plus
(ii)    Such Eligible Comcast Employee’s Account in the Prior Plan; plus
(iii)    Such Eligible Comcast Employee’s Account in the Restricted Stock Plan
to the extent such Account is credited to the “Income Fund;”
is less than the High-Water Mark.
(e)        The amount credited pursuant to Subsequent Elections filed after
December 31, 2013 that are attributable to any portion of an Eligible Comcast
Employee’s Account described in this Section 2.53.
Notwithstanding Sections 2.53(a), (b), (c), (d) and (e), except as otherwise
provided by the Administrator, the Protected Account Balance of an Eligible
Comcast Employee who is re-employed by a Participating Company following an
employment termination date that occurs after December 31, 2013 shall be zero.
2.54.          “Restricted Stock Plan” means the Comcast Corporation 2002
Restricted Stock Plan (or any successor plan).
2.55.     “Retired Participant” means a Participant who has terminated service
pursuant to a Normal Retirement.
2.56.     “Section 16 Officer” means an “officer” of the Company, as defined
pursuant to Rule 16a-1(f) under the Securities Exchange Act of 1934, as amended.
2.57.     “Severance Pay” means any amount that is payable in cash and is
identified by a Participating Company as severance pay, or any amount which is
payable on




--------------------------------------------------------------------------------




account of periods beginning after the last date on which an employee (or former
employee) is required to report for work for a Participating Company.
2.58.     “Signing Bonus” means Compensation payable in cash and designated by
the Administrator as a special bonus intended to induce an individual to accept
initial employment (or re-employment) by a Participating Company or to execute
an employment agreement, or an amount payable in connection with a promotion.
2.59.     “Subsequent Election” means one or more written elections on a form
provided by the Administrator, filed with the Administrator in accordance with
Article 3, pursuant to which a Participant or Beneficiary may elect to defer the
time of payment of amounts previously deferred in accordance with the terms of a
previously made Initial Election or Subsequent Election.
2.60.     “Surviving Spouse” means the widow or widower, as the case may be, of
a Deceased Participant or a Deceased Beneficiary (as applicable).
2.61.     “Third Party” means any Person, together with such Person’s
Affiliates, provided that the term “Third Party” shall not include the Company
or an Affiliate of the Company.
2.62.     “Total Compensation” means:
(a)         The sum of an Eligible Employee’s Annual Rate of Pay, plus Company
Credits described in Section 3.8, plus any target bonus amount under a cash
bonus award that is includible as “Compensation” under Section 2.16, plus the
grant date value of any annual long-term incentive award granted in the
immediately preceding Plan Year, all as determined by the Administrator in its
sole discretion, as of the September 30th immediately preceding the Plan Year.
(b)         For the purpose of determining Total Compensation under the Plan,
the Administrator, in its sole discretion, may determine the applicable value of
an Eligible Employee’s annual long-term incentive award in appropriate
circumstances, such as where the Eligible Employee’s actual annual long-term
incentive award (if any) reflects a new hire’s short period of service, or other
similar circumstances.
ARTICLE 3– INITIAL AND SUBSEQUENT ELECTIONS
3.1.     Elections.
(a)    Initial Elections. Subject to any applicable limitations or restrictions
on Initial Elections, each Outside Director, Director Emeritus and Eligible
Employee shall have the right to defer Compensation by filing an Initial
Election with respect to Compensation that he would otherwise be entitled to
receive for a calendar year or other Performance Period at the time and in the
manner described in this Article 3. Notwithstanding the foregoing, an individual
who is expected to become a New Key Employee on a specific date




--------------------------------------------------------------------------------




shall be treated as an “Eligible Employee” for purposes of this Section 3.1(a)
and may file an Initial Election before the date on which such individual
becomes a New Key Employee. The Compensation of such Outside Director, Director
Emeritus or Eligible Employee for a calendar year or other Performance Period
shall be reduced in an amount equal to the portion of the Compensation deferred
by such Outside Director, Director Emeritus or Eligible Employee for such period
of time pursuant to such Outside Director’s, Director Emeritus’s or Eligible
Employee’s Initial Election. Such reduction shall be effected on a pro rata
basis from each periodic installment payment of such Outside Director’s,
Director Emeritus’s or Eligible Employee’s Compensation for such period of time
(in accordance with the general pay practices of the Participating Company), and
credited, as a bookkeeping entry, to such Outside Director’s, Director
Emeritus’s or Eligible Employee’s Account in accordance with Section 5.1.
Amounts credited to the Accounts of Outside Directors in the form of Company
Stock shall be credited to the Company Stock Fund and credited with income,
gains and losses in accordance with Section 5.2(c).
(b)    Subsequent Elections. Each Participant or Beneficiary shall have the
right to elect to defer the time of payment or to change the manner of payment
of amounts previously deferred in accordance with the terms of a previously made
Initial Election pursuant to the terms of the Plan by filing a Subsequent
Election at the time, to the extent, and in the manner described in this Article
3.
3.2.     Filing of Initial Election: General. An Initial Election shall be made
on the form provided by the Administrator for this purpose. Except as provided
in Section 3.3:
(a)         No such Initial Election shall be effective with respect to
Compensation other than Signing Bonuses or Performance-Based Compensation unless
it is filed with the Administrator on or before December 31 of the calendar year
preceding the calendar year to which the Initial Election applies.
(b)         No such Initial Election shall be effective with respect to
Performance-Based Compensation unless it is filed with the Administrator at
least six months before the end of the Performance Period during which such
Performance-Based Compensation may be earned.
(c)         No such Initial Election shall be effective with respect to a
Signing Bonus for an Eligible Employee other than a New Key Employee unless (i)
such Signing Bonus is forfeitable if the Participant fails to continue in
service to a specified date (other than as the result of the Participant’s
termination of employment because of death, Disability or Company-initiated
termination without cause, as determined by the Administrator), and (ii) the
Initial Election is filed with the Administrator on or before the 30th day
following the date of grant of such Signing Bonus and at least one year before
such specified date.
3.3.     Filing of Initial Election by New Key Employees and New Outside
Directors.




--------------------------------------------------------------------------------




(a)    New Key Employees. Notwithstanding Section 3.1 and Section 3.2, a New Key
Employee may file an Initial Election:
(i)    To defer Compensation payable for services to be performed after the date
of such Initial Election. An Initial Election to defer Compensation payable for
services to be performed after the date of such Initial Election must be filed
with the Administrator within 30 days of the date such New Key Employee first
becomes eligible to participate in the Plan.
(ii)    To defer Compensation payable as a Signing Bonus. An Initial Election to
defer Compensation payable as a Signing Bonus must be filed with the
Administrator before such New Key Employee commences service as an Eligible
Employee.
An Initial Election by such New Key Employee for succeeding calendar years or
applicable Performance Periods shall be made in accordance with Section 3.1 and
Section 3.2.
(b)    New Outside Directors. Notwithstanding Section 3.1 and Section 3.2, an
Outside Director may elect to defer Compensation by filing an Initial Election
with respect to his Compensation attributable to services provided as an Outside
Director in the calendar year in which an Outside Director’s election as a
member of the Board becomes effective (provided that such Outside Director is
not a member of the Board immediately preceding such effective date), beginning
with Compensation earned following the filing of an Initial Election with the
Administrator and before the close of such calendar year. Such Initial Election
must be filed with the Administrator within 30 days of the effective date of
such Outside Director’s election. Any Initial Election by such Outside Director
for succeeding calendar years shall be made in accordance with Section 3.1 and
Section 3.2
3.4.     Years to which Initial Election May Apply.
(a)         Separate Initial Elections for Each Calendar Year or Applicable
Performance Period. A separate Initial Election may be made for each calendar
year or other applicable Performance Period as to which an Outside Director,
Director Emeritus or Eligible Employee desires to defer such Outside Director’s,
Director Emeritus’s or Eligible Employee’s Compensation. The failure of an
Outside Director, Director Emeritus or Eligible Employee to make an Initial
Election for any calendar year or other applicable Performance Period shall not
affect such Outside Director’s or Eligible Employee’s right to make an Initial
Election for any other calendar year or other applicable Performance Period.
(b)    Initial Election of Distribution Date. Each Outside Director, Director
Emeritus or Eligible Employee shall, contemporaneously with an Initial Election,
also elect the time of payment of the amount of the deferred Compensation to
which such Initial Election relates; provided, however, that, except as
otherwise specifically provided by the Plan, no distribution may commence
earlier than January 2nd of the second calendar year beginning after the date
the compensation subject to the Initial Election would be paid but for the
Initial Election, nor later than January 2nd of the tenth calendar year
beginning after the date the compensation subject to the Initial Election would
be paid but for the Initial Election. Further,




--------------------------------------------------------------------------------




each Outside Director, Director Emeritus or Eligible Employee may select with
each Initial Election the manner of distribution in accordance with Article 4.
3.5.     Subsequent Elections. No Subsequent Election shall be effective until
12 months after the date on which such Subsequent Election is made.
(a)    Active Participants, Outside Directors, and Section 16 Officers. Each
Active Participant, and each Participant designated by the Administrator who has
served as an Outside Director or Section 16 Officer at any time on or after
January 1, 2019 (whether or not such individual is an Active Participant), who
has made an Initial Election, or who has made a Subsequent Election, may elect
to defer the time of payment of any part or all of such Participant’s Account
for a minimum of five and a maximum of ten additional years from the
previously-elected payment date, by filing a Subsequent Election with the
Administrator at least 12 months before the lump-sum distribution or initial
installment payment would otherwise be made. The number of Subsequent Elections
under this Section 3.5(a) shall not be limited. The Administrator may designate
the specific Other Investment Fund or Funds to which the Account of any
individual who has terminated service to the Company shall be deemed invested.
(b)    Inactive Participants. Except as otherwise provided in Section 3.5(a),
the Committee may, in its sole and absolute discretion, permit an Inactive
Participant to make a Subsequent Election defer the time of payment of any part
or all of such Inactive Participant’s Account for a minimum of five years and a
maximum of ten additional years from the previously-elected payment date, by
filing a Subsequent Election with the Administrator at least 12 months before
the lump-sum distribution or initial installment payment would otherwise be
made. The number of Subsequent Elections under this Section 3.5(b) shall be
determined by the Committee in its sole and absolute discretion.
(c)    Surviving Spouses – Subsequent Election. A Surviving Spouse who is a
Deceased Participant’s Beneficiary may elect to defer the time of payment of any
part or all of such Deceased Participant’s Account the payment of which would be
made more than 12 months after the date of such election. Such election shall be
made by filing a Subsequent Election with the Administrator in which the
Surviving Spouse shall specify the change in the time of payment, which shall be
no less than five (5) years nor more than ten (10) years from the
previously-elected payment date, or such Surviving Spouse may elect to defer
payment until such Surviving Spouse’s death. A Surviving Spouse may make a total
of two (2) Subsequent Elections under this Section 3.5(c), with respect to all
or any part of the Deceased Participant’s Account. Subsequent Elections pursuant
to this Section 3.5(c) may specify different changes with respect to different
parts of the Deceased Participant’s Account.
(d)    Beneficiary of a Deceased Participant Other Than a Surviving Spouse –
Subsequent Election. A Beneficiary of a Deceased Participant other than a
Surviving Spouse may elect to defer the time of payment, of any part or all of
such Deceased Participant’s Account the payment of which would be made more than
12 months after the date of such election. Such election shall be made by filing
a Subsequent Election with the Administrator in which the Beneficiary shall
specify the deferral of the time of payment, which shall be no less than five
(5) years nor more than ten (10) years from the previously-elected payment date.
A




--------------------------------------------------------------------------------




Beneficiary may make one (1) Subsequent Election under this Section 3.5(d), with
respect to all or any part of the Deceased Participant’s Account. Subsequent
Elections pursuant to this Section 3.5(d) may specify different changes with
respect to different parts of the Deceased Participant’s Account.


(e)    Retired Participants and Disabled Participants. The Committee may, in its
sole and absolute discretion, permit a Retired Participant or a Disabled
Participant to make a Subsequent Election to defer the time of payment of any
part or all of such Retired or Disabled Participant’s Account that would not
otherwise become payable within twelve (12) months of such Subsequent Election
for a minimum of five (5) years and a maximum of ten (10) additional years from
the previously-elected payment date, by filing a Subsequent Election with the
Administrator on or before the close of business on the date that is at least
twelve (12) months before the date on which the lump-sum distribution or initial
installment payment would otherwise be made. The number of Subsequent Elections
under this Section 3.5(f) shall be determined by the Committee in its sole and
absolute discretion.
(f)    Most Recently Filed Initial Election or Subsequent Election Controlling.
Except as otherwise specifically provided by the Plan, no distribution of the
amounts deferred by a Participant shall be made before the payment date
designated by the Participant or Beneficiary on the most recently filed Initial
Election or Subsequent Election with respect to each deferred amount.
3.6.     Discretion to Provide for Distribution in Full Upon or Following a
Change of Control. To the extent permitted by Section 409A, in connection with a
Change of Control, and for the 12-month period following a Change of Control,
the Committee may exercise its discretion to terminate the Plan and,
notwithstanding any other provision of the Plan or the terms of any Initial
Election or Subsequent Election, distribute the Account balance of each
Participant in full and thereby effect the revocation of any outstanding Initial
Elections or Subsequent Elections.
3.7.     Withholding and Payment of Death Taxes.
(a)    Notwithstanding any other provisions of this Plan to the contrary,
including but not limited to the provisions of Article 3 and Article 7, or any
Initial or Subsequent Election filed by a Deceased Participant or a Deceased
Participant’s Beneficiary (for purposes of this Section, the “Decedent”), and to
the extent permitted by Section 409A, the Administrator shall apply the terms of
Section 3.7(b) to the Decedent’s Account unless the Decedent affirmatively has
elected, in writing, filed with the Administrator, to waive the application of
Section 3.7(b).
(b)    Unless the Decedent affirmatively has elected, pursuant to
Section 3.7(a), that the terms of this Section 3.7(b) not apply, but only to the
extent permitted under Section 409A:




--------------------------------------------------------------------------------




(i)    The Administrator shall prohibit the Decedent’s Beneficiary from taking
any action under any of the provisions of the Plan with regard to the Decedent’s
Account other than the Beneficiary’s making of a Subsequent Election pursuant to
Section 3.5;
(ii)    The Administrator shall defer payment of the Decedent’s Account until
the later of the Death Tax Clearance Date and the payment date designated in the
Decedent’s Initial Election or Subsequent Election;
(iii)    The Administrator shall withdraw from the Decedent’s Account such
amount or amounts as the Decedent’s Personal Representative shall certify to the
Administrator as being necessary to pay the Death Taxes apportioned against the
Decedent’s Account; the Administrator shall remit the amounts so withdrawn to
the Personal Representative, who shall apply the same to the payment of the
Decedent’s Death Taxes, or the Administrator may pay such amounts directly to
any taxing authority as payment on account of Decedent’s Death Taxes, as the
Administrator elects;
(iv)    If the Administrator makes a withdrawal from the Decedent’s Account to
pay the Decedent’s Death Taxes and such withdrawal causes the recognition of
income to the Beneficiary, the Administrator shall pay to the Beneficiary from
the Decedent’s Account, within thirty (30) days of the Beneficiary’s request,
the amount necessary to enable the Beneficiary to pay the Beneficiary’s income
tax liability resulting from such recognition of income; additionally, the
Administrator shall pay to the Beneficiary from the Decedent’s Account, within
thirty (30) days of the Beneficiary’s request, such additional amounts as are
required to enable the Beneficiary to pay the Beneficiary’s income tax liability
attributable to the Beneficiary’s recognition of income resulting from a
distribution from the Decedent’s Account pursuant to this Section 3.7(b)(iv);
(v)    Amounts withdrawn from the Decedent’s Account by the Administrator
pursuant to Sections 3.7(b)(iii) and 3.7(b)(iv) shall be withdrawn from the
portions of Decedent’s Account having the earliest distribution dates as
specified in Decedent’s Initial Election or Subsequent Election; and
(vi)    Within 30 days after the Death Tax Clearance Date or upon the payment
date designated in the Decedent’s Initial Election or Subsequent Election, if
later, the Administrator shall pay the Decedent’s Account to the Beneficiary.
3.8.     Company Credits. In addition to the amounts credited to Participants’
Accounts pursuant to Initial Elections with respect to Compensation, the
Committee may provide for additional amounts to be credited to the Accounts of
one or more designated Eligible Employees (“Company Credits”) for any year. A
Participant whose Account is designated to receive Company Credits may not elect
to receive any portion of the Company Credits as additional Compensation in lieu
of deferral as provided by this Section 3.8. The total amount of Company Credits
designated with respect to an Eligible Employee’s Account for any Plan Year
shall be credited to such Eligible Employee’s Account as of the time or times
designated by the Administrator, as a bookkeeping entry to such Eligible
Employee’s Account in accordance with Section 5.1. From and after the date
Company Credits are allocated as designated by the




--------------------------------------------------------------------------------




Administrator, Company Credits shall be credited to the Income Fund. Company
Credits and income, gains and losses credited with respect to Company Credits
shall be distributable to the Participant on the same basis as if the
Participant had made an Initial Election to receive a lump sum distribution of
such amount on January 2nd of the third calendar year beginning after the later
of Plan Year with respect to which the Company Credits were authorized or the
Plan Year in which such Company Credits are free of a substantial risk of
forfeiture, unless the Participant timely designates a later time and form of
payment that is a permissible time and form of payment for amounts subject to an
Initial Election under Section 3.4(b) and Section 4.1. In addition, the
Participant may make one or more Subsequent Elections with respect to such
Company Credits (and income, gains and losses credited with respect to Company
Credits) on the same basis as all other amounts credited to such Participant’s
Account.
3.9.     Separation from Service.
(a)         Required Suspension of Payment of Benefits. To the extent compliance
with the requirements of Treas. Reg. § 1.409A-3(i)(2) (or any successor
provision) is necessary to avoid the application of an additional tax under
Section 409A to payments due to a Participant upon or following his separation
from service, then notwithstanding any other provision of this Plan, any such
payments that are otherwise due within six months following the Participant’s
separation from service will be deferred and paid to the Participant in a lump
sum immediately following that six-month period.
(b)         Termination of Employment. For purposes of the Plan, a transfer of
an employee between two employers, each of which is the Company or an Affiliate,
shall not be deemed a termination of employment. A Participant who is an Outside
Director shall be treated as having terminated employment on the Participant’s
termination of service as an Outside Director, provided that if such a
Participant is designated as a Director Emeritus upon termination of service as
an Outside Director, such Participant shall not be treated as having terminated
employment until the Participant’s termination of service as a Director
Emeritus.
ARTICLE 4 – MANNER OF DISTRIBUTION
4.1.     Manner of Distribution.
(a)    Amounts credited to an Account shall be distributed, pursuant to an
Initial Election or Subsequent Election in either (i) a lump sum payment or
(ii) substantially equal monthly or annual installments over a five (5), ten
(10) or fifteen (15) year period. Installment distributions payable in the form
of shares of Company Stock shall be rounded to the next lower whole share.
Except for amounts described in Section 5.2(c), all distributions shall be made
in cash.
(b)    To the extent permitted by Section 409A, notwithstanding any Initial
Election, Subsequent Election or any other provision of the Plan to the
contrary:
(i)    distributions pursuant to Initial Elections or Subsequent Elections shall
be made in one lump sum payment unless the portion of a Participant’s Account




--------------------------------------------------------------------------------




subject to distribution, as of both the date of the Initial Election or
Subsequent Election and the benefit commencement date, has a value of more than
$10,000;
(ii)    following a Participant’s termination of employment for any reason, if
the amount credited to the Participant’s Account has a value of $10,000 or less,
the Administrator may, in its sole discretion, direct that such amount be
distributed to the Participant (or Beneficiary, as applicable) in one lump sum
payment, provided that the payment is made on or before the later of
(i) December 31 of the calendar year in which the Participant terminates
employment or (ii) the date two and one-half months after the Participant
terminates employment.
4.2.     Determination of Account Balances for Purposes of Distribution. The
amount of any distribution made pursuant to Section 4.1 shall be based on the
balances in the Participant’s Account on the date the recordkeeper appointed by
the Administrator transmits the distribution request for a Participant to the
Administrator for payment and processing, provided that payment with respect to
such distribution shall be made as soon as reasonably practicable following the
date the distribution request is transmitted to the Administrator. For this
purpose, the balance in a Participant’s Account shall be calculated by crediting
income, gains and losses under the Other Investment Fund and Income Fund, as
applicable, through the date immediately preceding the date on which the
distribution request is transmitted from the recordkeeper.
4.3.     Plan-to-Plan Transfers; Change in Time and Form of Election Pursuant to
Special Section 409A Transition Rules. The Administrator may delegate its
authority to arrange for plan-to-plan transfers or to permit benefit elections
as described in this Section 4.3 to an officer of the Company or committee of
two or more officers of the Company.
(a)    The Administrator may, with a Participant’s consent, make such
arrangements as it may deem appropriate to transfer the Company’s obligation to
pay benefits with respect to such Participant which have not become payable
under this Plan, to another employer, whether through a deferred compensation
plan, program or arrangement sponsored by such other employer or otherwise, or
to another deferred compensation plan, program or arrangement sponsored by the
Company or an Affiliate. Following the completion of such transfer, with respect
to the benefit transferred, the Participant shall have no further right to
payment under this Plan.
(b)    The Administrator may, with a Participant’s consent, make such
arrangements as it may deem appropriate to assume another employer’s obligation
to pay benefits with respect to such Participant which have not become payable
under the deferred compensation plan, program or arrangement under which such
future right to payment arose, to the Plan, or to assume a future payment
obligation of the Company or an Affiliate under another plan, program or
arrangement sponsored by the Company or an Affiliate. Upon the completion of the
Plan’s assumption of such payment obligation, the Administrator shall establish
an Account for such Participant, and the Account shall be subject to the rules
of this Plan, as in effect from time to time.
ARTICLE 5 – BOOK ACCOUNTS




--------------------------------------------------------------------------------




5.1.     Deferred Compensation Account. A Deferred Compensation Account shall be
established for each Outside Director, Director Emeritus and Eligible Employee
when such Outside Director, Director Emeritus or Eligible Employee becomes a
Participant. Compensation deferred pursuant to the Plan shall be credited to the
Account on the date such Compensation would otherwise have been payable to the
Participant.
5.2.     Crediting of Income, Gains, and Losses on Accounts.
(a)    In General. Except for amounts credited to the Accounts of Participants
who are:
(i)    Outside Directors who have elected to defer the receipt of Compensation
payable in the form of Company Stock,
(ii)    Participants subject to the Income Fund Limit;
(iii)    Section 16 Officers who, pursuant to rules established by the
Administrator or its delegate, have elected to transfer amounts credited to
their Accounts that are deemed to be invested in the Income Fund to an Other
Investment Fund; and
(iv)    Outside Directors and Section 16 Officers, with respect to amounts
subject to Subsequent Elections permitted to be made after their termination of
service;
all amounts credited to Participants’ Accounts shall be credited with income,
gains and losses as if they were invested in the Income Fund.
(b)         Crediting of Income, Gains, and Losses on Accounts Subject to
Investment Restrictions.
(i)    Credits to Other Investment Funds.
(A)    Post-Termination Elections. The Accounts of Outside Directors and Section
16 Officers whose Subsequent Elections are made after their termination of
service in accordance with Section 3.5(a) shall be credited to an Other
Investment Fund.
(B)    Participants Whose Income Fund Exceeds the Income Fund Limit.
(1)    Subsequent Election. Amounts subject to a Subsequent Election that takes
effect while a Participant’s Income Fund exceeds the Income Fund Limit shall be
deemed invested in an Other Investment Fund.
(2)    Year-End Adjustments. If a Participant’s Income Fund exceeds the Income
Fund Limit as of the last day of each Plan Year, the excess of (x) the amount
credited to the Participant’s Income Fund over (y) the Income Fund Limit shall
be transferred to an Other Investment Fund.




--------------------------------------------------------------------------------




(C)    Section 16 Officers. Pursuant to rules established by the Administrator
or its delegate, a Section 16 Officer may elect to (x) transfer amounts credited
to their Account that are deemed to be invested in the Income Fund to an Other
Investment Fund, or (y) transfer amounts credited to their Account that are
deemed to be invested in an Other Investment Fund to the Income Fund to the
extent that immediately after such transfer, the amount credited to such Section
16 Officer’s Income Fund does not exceed the Income Fund Limit.
(ii)    Protocol for Deemed Transfers between Income Fund and an Other
Investment Fund. As provided in Article III, the timing of distributions of
amounts credited to a Participant’s Account is established pursuant to Initial
Elections and Subsequent Elections, and a Participant may elect various
distribution dates for amounts subject to Initial Elections and Subsequent
Elections. Amounts deemed transferred from the Income Fund to Other Investment
Funds as a result of the application of the Income Fund Limit or pursuant to
elective transfers described in Section 5.2(b)(i)(C), and amounts deemed
transferred from an Other Investment Fund to the Income Fund pursuant to
elective transfers described in Section 5.2(b)(i)(C) shall be sourced and
allocated on a uniform and consistent basis as determined by the Administrator,
provided that amounts transferred among Funds, and any income, gains, or losses
credited with respect to such transferred amounts, shall continue to be subject
to the distribution timing and manner of distribution election to which such
amounts were subject immediately before the deemed transfer, and provided
further than no amounts shall be deemed transferred to or from the Income Fund
under the Prior Plan.
(c)         Stock Fund Credits. Amounts credited to the Accounts of Outside
Directors and High Balance Participants in the form of Company Stock shall be
credited with income, gains, and losses as if they were invested in the Company
Stock Fund. Except as otherwise provided with respect to Section 16 Officers
pursuant to Section 5.2(b)(i)(C) or by the Administrator with respect to
Participants who are not Section 16 Officers, no portion of such Participant’s
Account may be deemed transferred from the Company Stock Fund to the Income Fund
or to an Other Investment Fund. Amounts credited in the form of Company Stock at
the time of distribution to the Accounts of (i) Outside Directors and (ii)
Participants under circumstances described in Section 5.2(a)(iv) shall be
distributed in the form of Company Stock, rounded to the nearest lower whole
share.
(d)    Timing of Credits. Except as otherwise provided in this Section 5.2,
Compensation deferred pursuant to the Plan shall be deemed invested in the
Income Fund on the date such Compensation would otherwise have been payable to
the Participant, provided that if (i) Compensation would otherwise have been
payable to a Participant on a Company payroll date that falls within five days
of the end of a calendar month, and (ii) based on the Administrator’s regular
administrative practices, it is not administratively practicable for the
Administrator to transmit the deferred amount of such Compensation to the Plan’s
recordkeeper on or before the last day of the month, such deferred amount shall
not be deemed invested in the Income Fund until the first day of the calendar
month next following such Company payroll date. Accumulated Account balances
subject to an investment fund election under Section 5.2(b) shall be deemed
invested in the applicable investment fund as of the effective date of such
election.




--------------------------------------------------------------------------------




The value of amounts deemed invested in an Other Investment Fund shall be based
on hypothetical purchases and sales of such Other Investment Fund at Fair Market
Value as of the effective date of the applicable investment election.
5.3.     Status of Deferred Amounts. Regardless of whether or not the Company is
a Participant’s employer, all Compensation deferred under this Plan shall
continue for all purposes to be a part of the general funds of the Company.
5.4.     Participants’ Status as General Creditors. Regardless of whether or not
the Company is a Participant’s employer, an Account shall at all times represent
a general obligation of the Company. The Participant shall be a general creditor
of the Company with respect to this obligation, and shall not have a secured or
preferred position with respect to the Participant’s Accounts. Nothing contained
herein shall be deemed to create an escrow, trust, custodial account or
fiduciary relationship of any kind. Nothing contained herein shall be construed
to eliminate any priority or preferred position of a Participant in a bankruptcy
matter with respect to claims for wages.
ARTICLE 6 – NO ALIENATION OF BENEFITS; PAYEE DESIGNATION
6.1.     Non-Alienation. Except as otherwise required by applicable law, or as
provided by Section 6.2, the right of any Participant or Beneficiary to any
benefit or interest under any of the provisions of this Plan shall not be
subject to encumbrance, attachment, execution, garnishment, assignment, pledge,
alienation, sale, transfer, or anticipation, either by the voluntary or
involuntary act of any Participant or any Participant’s Beneficiary or by
operation of law, nor shall such payment, right, or interest be subject to any
other legal or equitable process.
6.2.     Domestic Relations Orders. Notwithstanding any other provision of the
Plan or the terms of any Initial Election or Subsequent Election, the Plan shall
honor the terms of a Domestic Relations Order if the Administrator determines
that it satisfies the requirements of the Plan’s policies relating to Domestic
Relations Orders as in effect from time to time, provided that a Domestic
Relations Order shall not be honored unless (i) it provides for payment of all
or a portion of a Participant’s Account under the Plan to the Participant’s
spouse or former spouse and (ii) it provides for such payment in the form of a
single cash lump sum that is payable as soon as administratively practicable
following the determination that the Domestic Relations Order meets the
conditions for approval.
6.3.     Payee Designation. Subject to the terms and conditions of the Plan, a
Participant or Beneficiary may direct that any amount payable pursuant to an
Initial Election or a Subsequent Election on any date designated for payment be
paid to any person or persons or legal entity or entities, including, but not
limited to, an organization exempt from federal income tax under section
501(c)(3) of the Code, instead of to the Participant or Beneficiary. Such a
payee designation shall be provided to the Administrator by the Participant or
Beneficiary in writing on a form provided by the Administrator, and shall not be
effective unless it is provided immediately preceding the time of payment. The
Company’s payment pursuant to such a payee designation shall relieve the Company
and its Affiliates of all liability for such payment.




--------------------------------------------------------------------------------




ARTICLE 7– DEATH OF PARTICIPANT
7.1.     Death of Participant. Except as otherwise provided in Section 3.5, a
Deceased Participant’s Account shall be distributed in accordance with the last
Initial Election or Subsequent Election made by the Deceased Participant before
the Deceased Participant’s death.
7.2.     Designation of Beneficiaries. Each Participant (and Beneficiary) shall
have the right to designate one or more Beneficiaries to receive distributions
in the event of the Participant’s (or Beneficiary’s) death by filing with the
Administrator a Beneficiary designation on a form that may be prescribed by the
Administrator for such purpose from time to time. The designation of a
Beneficiary or Beneficiaries may be changed by a Participant (or Beneficiary) at
any time prior to such Participant’s (or Beneficiary’s) death by the delivery to
the Administrator of a new Beneficiary designation form. The Administrator may
require that only the Beneficiary or Beneficiaries identified on the Beneficiary
designation form prescribed by the Administrator be recognized as a
Participant’s (or Beneficiary’s) Beneficiary or Beneficiaries under the Plan,
and that absent the completion of the currently prescribed Beneficiary
designation form, the Participants (or Beneficiary’s) Beneficiary designation
shall be the Participant’s (or Beneficiary’s) estate.
ARTICLE 8 – HARDSHIP AND OTHER ACCELERATION EVENTS
8.1.     Hardship. Notwithstanding the terms of an Initial Election or
Subsequent Election, if, at the Participant’s request, the Committee determines
that the Participant has incurred a Hardship, the Board may, in its discretion,
authorize the immediate distribution of all or any portion of the Participant’s
Account.
8.2.     Other Acceleration Events. To the extent permitted by Section 409A,
notwithstanding the terms of an Initial Election or Subsequent Election,
distribution of all or part of a Participant’s Account may be made:
(a)         To fulfill a domestic relations order (as defined in section
414(p)(1)(B) of the Code) to the extent permitted by Treasury Regulations
section 1.409A-3(j)(4)(ii) or any successor provision of law).
(b)         To the extent necessary to comply with laws relating to avoidance of
conflicts of interest, as provided in Treasury Regulation section
1.409A-3(j)(4)(iii) (or any successor provision of law).
(c)         To pay employment taxes to the extent permitted by Treasury
Regulation section 1.409A-3(j)(4)(vi) (or any successor provision of law).
(d)         In connection with the recognition of income as the result of a
failure to comply with Section 409A, to the extent permitted by Treasury
Regulation section 1.409A-3(j)(4)(vii) (or any successor provision of law).




--------------------------------------------------------------------------------




(e)         To pay state, local or foreign taxes to the extent permitted by
Treasury Regulation section 1.409A-3(j)(4)(xi) (or any successor provision of
law).
(f)         In satisfaction of a debt of a Participant to a Participating
Company where such debt is incurred in the ordinary course of the service
relationship between the Participant and the Participating Company, to the
extent permitted by Treasury Regulation section 1.409A-3(j)(4)(xiii) (or any
successor provision of law).
(g)         In connection with a bona fide dispute as to a Participant’s right
to payment, to the extent permitted by Treasury Regulation section
1.409A-3(j)(4)(xiv) (or any successor provision of law).
ARTICLE 9 – INTERPRETATION
9.1.     Authority of Committee. The Committee shall have full and exclusive
authority to construe, interpret and administer this Plan and the Committee’s
construction and interpretation thereof shall be binding and conclusive on all
persons for all purposes.
9.2.     Claims Procedure. If an individual (hereinafter referred to as the
“Applicant,” which reference shall include the legal representative, if any, of
the individual) does not receive timely payment of benefits to which the
Applicant believes he is entitled under the Plan, the Applicant may make a claim
for benefits in the manner hereinafter provided.
An Applicant may file a claim for benefits with the Administrator on a form
supplied by the Administrator. If the Administrator wholly or partially denies a
claim, the Administrator shall provide the Applicant with a written notice
stating:
(a)    The specific reason or reasons for the denial;
(b)    Specific reference to pertinent Plan provisions on which the denial is
based;
(c)    A description of any additional material or information necessary for the
Applicant to perfect the claim and an explanation of why such material or
information is necessary; and
(d)    Appropriate information as to the steps to be taken in order to submit a
claim for review.
Written notice of a denial of a claim shall be provided within 90 days of the
receipt of the claim, provided that if special circumstances require an
extension of time for processing the claim, the Administrator may notify the
Applicant in writing that an additional period of up to 90 days will be required
to process the claim.
If the Applicant’s claim is denied, the Applicant shall have 60 days from the
date of receipt of written notice of the denial of the claim to request a review
of the denial of the claim by the Administrator. Request for review of the
denial of a claim must be submitted in




--------------------------------------------------------------------------------




writing. The Applicant shall have the right to review pertinent documents and
submit issues and comments to the Administrator in writing. The Administrator
shall provide a written decision within 60 days of its receipt of the
Applicant’s request for review, provided that if special circumstances require
an extension of time for processing the review of the Applicant’s claim, the
Administrator may notify the Applicant in writing that an additional period of
up to 60 days shall be required to process the Applicant’s request for review.
It is intended that the claims procedures of this Plan be administered in
accordance with the claims procedure regulations of the Department of Labor set
forth in 29 CFR § 2560.503-1.
Claims for benefits under the Plan must be filed with the Administrator at the
following address:
Comcast Corporation
One Comcast Center
1701 John F. Kennedy Boulevard
Philadelphia, PA 19103
Attention: General Counsel
ARTICLE 10 – AMENDMENT OR TERMINATION
10.1.     Amendment or Termination. Except as otherwise provided by Section
10.2, the Company, by action of the Board or by action of the Committee, shall
have the right at any time, or from time to time, to amend or modify this Plan.
The Company, by action of the Board, shall have the right to terminate this Plan
at any time.
10.2.     Amendment of Rate of Credited Earnings. No amendment shall change the
Applicable Interest Rate with respect to the portion of a Participant’s Account
that is attributable to an Initial Election or Subsequent Election made with
respect to Compensation and filed with the Administrator before the date of
adoption of such amendment by the Board or the Committee. For purposes of this
Section 10.2, a Subsequent Election to defer the payment of part or all of an
Account for an additional period after a previously-elected payment date (as
described in Section 3.5) shall be treated as a separate Subsequent Election
from any previous Initial Election or Subsequent Election with respect to such
Account.
ARTICLE 11 – WITHHOLDING OF TAXES
Whenever the Participating Company is required to credit deferred Compensation
to the Account of a Participant, the Participating Company shall have the right
to require the Participant to remit to the Participating Company an amount
sufficient to satisfy any federal, state and local withholding tax requirements
prior to the date on which the deferred Compensation shall be deemed credited to
the Account of the Participant, or take any action whatever that it deems
necessary to protect its interests with respect to tax liabilities. The
Participating Company’s obligation to credit deferred Compensation to an Account
shall be conditioned on the Participant’s compliance, to the Participating
Company’s satisfaction, with




--------------------------------------------------------------------------------




any withholding requirement. To the maximum extent possible, the Participating
Company shall satisfy all applicable withholding tax requirements by withholding
tax from other Compensation payable by the Participating Company to the
Participant, or by the Participant’s delivery of cash to the Participating
Company in an amount equal to the applicable withholding tax.
ARTICLE 12 – MISCELLANEOUS PROVISIONS
12.1.     No Right to Continued Employment. Nothing contained herein shall be
construed as conferring upon any Participant the right to remain in service as
an Outside Director or Director Emeritus or in the employment of a Participating
Company as an executive or in any other capacity.
12.2.     Expenses of Plan. All expenses of the Plan shall be paid by the
Participating Companies.
12.3.     Gender and Number. Whenever any words are used herein in any specific
gender, they shall be construed as though they were also used in any other
applicable gender. The singular form, whenever used herein, shall mean or
include the plural form, and vice versa, as the context may require.
12.4.     Law Governing Construction. The construction and administration of the
Plan and all questions pertaining thereto, shall be governed by the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), and other
applicable federal law and, to the extent not governed by federal law, by the
laws of the Commonwealth of Pennsylvania.
12.5.     Headings Not a Part Hereof. Any headings preceding the text of the
several Articles, Sections, subsections, or paragraphs hereof are inserted
solely for convenience of reference and shall not constitute a part of the Plan,
nor shall they affect its meaning, construction, or effect.
12.6.     Severability of Provisions. If any provision of this Plan is
determined to be void by any court of competent jurisdiction, the Plan shall
continue to operate and, for the purposes of the jurisdiction of that court
only, shall be deemed not to include the provision determined to be void.
ARTICLE 13 – EFFECTIVE DATE
The original effective date of the Plan is January 1, 2005. The amended and
restated Plan document approved and adopted on February 19, 2020 shall be
effective February 20, 2020.




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, COMCAST CORPORATION has caused this Plan to be executed by
its officers thereunto duly authorized, and its corporate seal to be affixed
hereto, on the 19th day of February, 2020.
COMCAST CORPORATION



BY: /s/ Michael J. Cavanagh




ATTEST: /s/ Thomas J. Reid
















